Title: From Thomas Jefferson to G. C. Delacoste, 24 May 1807
From: Jefferson, Thomas
To: Delacoste, G. C.


                        
                            Sir
                            
                            Washington May 24. 07.
                        
                        I recieved in due time your favor of April 10. inclosing a scheme and subscription for the establishment of a
                            Museum of Natural history at Williamsburg by private contributions. no body can desire more ardently than myself to concur
                            in whatever may promote useful science, and I view no science with more partiality than Natural history. but I have ever
                            believed that in this, as in most other cases, abortive attempts retard rather than promote this object. to be really
                            useful we must keep pace with the state of society, and not dishearten it by attempts at what it’s population, means, or
                            occupations will fail in attempting. in the particular enterprises for Museums, we have seen the populous & wealthy
                            cities of Boston & New York unable to found or maintain such an institution. the feeble condition of that in each of
                            these places sufficiently proves this. in Philadelphia alone has this attempt succeeded to a good degree. it has been
                            owing there to a measure of zeal & perseverance in an individual rarely equalled: to a population, crowded, wealthy, &
                            more than usually addicted to the pursuit of knolege. and, with all this, the institution does not maintain itself. the
                            Proprietor has been obliged to return to the practice of his original profession to help it on. I know indeed that there
                            are many individuals in Williamsburg & it’s vicinity, who have already attained a high degree of science, & many
                            zealously pursuing it. but after viewing all circumstances there as favorably as the most sanguine of us could wish, I
                            cannot find in them a rational ground of expecting success in an undertaking to which the other positions have been found
                            unequal. I sincerely wish I may be mistaken, & that the success which your zeal I am sure will merit, may be equal to
                            your wishes, as well as ours. but, for the present, I would rather reserve myself till it’s prospects can be more
                            favorably estimated; because the aid we would be disposed to give to a promising enterprize would be very different from
                            that we might offer to a desperate one. altho’ less sanguine on this particular subject, I do entire justice to the zeal
                            for the promotion of science which has excited your effort, and shall see it with uncommon pleasure surmounting the
                            present difficulties, or engaged in other pursuits which may reward it with better success. be assured that no one is more
                            sincere in wishing it, and accept my salutations & assurances of great respect & consideration
                        
                            Th: Jefferson
                            
                        
                    